—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Queens County (Price, J.), dated November 17, 1995, which denied the plaintiffs’ motion to compel discovery and granted the defendant’s cross motion for a protective order and (2) an order of the same court, dated February 21, 1996, which denied the plaintiffs’ motion to compel the nonparty, the Queens County District Attorney, to produce certain Grand Jury minutes.
Ordered that the orders are affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly denied the plaintiffs’ motion to direct the nonparty, the Queens County District Attorney, to produce certain Grand Jury minutes. Because disclosure "is 'the exception rather than the rule’ ” in these circumstances, one seeking disclosure must first demonstrate a compelling and particularized need for access (Matter of District Attorney of Suffolk County, 58 NY2d 436, 444). The plaintiffs’ general assertions in support of their request for those minutes were insufficient to meet this burden (see, Richburg v Morgenthau, 184 AD2d 316; Roberson v City of New York, 163 AD2d 291; Ruggiero v Fabey, 103 AD2d 65).
We have considered the plaintiffs’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.